
	
		II
		111th CONGRESS
		1st Session
		S. 445
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Specter (for
			 himself, Ms. Landrieu,
			 Mr. Carper, Mr.
			 Kerry, Mrs. McCaskill, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide appropriate protection to attorney-client
		  privileged communications and attorney work product.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Attorney-Client Privilege
			 Protection Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Justice is served
			 when all parties to litigation are represented by experienced diligent
			 counsel.
				(2)Protecting
			 attorney-client privileged communications from compelled disclosure fosters
			 voluntary compliance with the law.
				(3)To serve the
			 purpose of the attorney-client privilege, attorneys and clients must have a
			 degree of confidence that they will not be required to disclose privileged
			 communications.
				(4)The ability of an
			 organization to have effective compliance programs and to conduct comprehensive
			 internal investigations is enhanced when there is clarity and consistency
			 regarding the attorney-client privilege.
				(5)Prosecutors,
			 investigators, enforcement officials, and other officers or employees of
			 Government agencies have been able to, and can continue to, conduct their work
			 while respecting attorney-client and work product protections and the rights of
			 individuals, including seeking and discovering facts crucial to the
			 investigation and prosecution of organizations.
				(6)Congress
			 recognized that law enforcement can effectively investigate without
			 attorney-client privileged information when it banned demands by the Attorney
			 General for privileged materials in the Racketeer Influenced and Corrupt
			 Organizations Act. See section 1968(c)(2) of title 18, United States
			 Code.
				(7)Despite the
			 existence of numerous investigative tools that do not impact the
			 attorney-client relationship, the Department of Justice and other agencies have
			 increasingly created and implemented policies that tend to undermine the
			 adversarial system of justice, such as encouraging organizations to waive
			 attorney-client privilege and work product protections to avoid indictment or
			 other sanctions.
				(8)An indictment can
			 have devastating consequences on an organization, potentially eliminating the
			 ability of the organization to survive post-indictment or to dispute the
			 charges against it at trial.
				(9)Waiver demands
			 and related policies of Government agencies are encroaching on the
			 constitutional rights and other legal protections of employees.
				(10)As recognized
			 throughout the common law, and specifically in the crime-fraud exception, the
			 attorney-client privilege, work product doctrine, and payment of counsel fees
			 cannot and shall not be used as devices to conceal wrongdoing or to cloak
			 advice on evading the law.
				(b)PurposeIt
			 is the purpose of this Act to place on each agency clear and practical limits
			 designed to preserve the attorney-client privilege and work product protections
			 available to an organization and preserve the constitutional rights and other
			 legal protections available to employees of such an organization.
			3.Disclosure of
			 attorney-client privilege or advancement of counsel fees as elements of
			 cooperation
			(a)In
			 generalChapter 201 of title 18, United States Code, is amended
			 by inserting after section 3013 the following:
				
					3014.Preservation
				of fundamental legal protections and rights in the context of investigations
				and enforcement matters regarding organizations
						(a)DefinitionsIn
				this section:
							(1)Attorney-client
				privilegeThe term attorney-client privilege means
				the attorney-client privilege as governed by the principles of the common law,
				as they may be interpreted by the courts of the United States in the light of
				reason and experience, and the principles of article V of the Federal Rules of
				Evidence.
							(2)Attorney work
				productThe term attorney work product means
				materials prepared by or at the direction of an attorney in anticipation of
				litigation, particularly any such materials that contain a mental impression,
				conclusion, opinion, or legal theory of that attorney.
							(3)OrganizationThe
				term organization—
								(A)means an
				organization as defined in section 18 of title 18, United States Code, and any
				State, local, or municipal government entity or instrumentality; and
								(B)does not
				include—
									(i)a
				continuing criminal enterprise, as defined in section 408 of the Controlled
				Substances Act (21 U.S.C. 848);
									(ii)an entity
				charged under chapter 96 of title 18, United States Code; or
									(iii)a terrorist
				organization, as defined in section 2339B.
									(b)Attorney-client
				privilege and attorney work product
							(1)In
				generalIn any Federal investigation or criminal or civil
				enforcement matter, including any form of administrative proceeding or
				adjudication, an agent or attorney of the United States shall not—
								(A)demand or request
				that an organization, or a current or former employee, officer, director, or
				agent of such organization, waive the protections of the attorney-client
				privilege or the attorney work product doctrine;
								(B)offer to reward
				or actually reward an organization, or current or former employee, officer,
				director, or agent of such organization, for waiving the protections of the
				attorney-client privilege or the attorney work product doctrine; or
								(C)threaten adverse
				treatment or penalize an organization, or current or former employee, officer,
				director, or agent of such organization, for declining to waive the protections
				of the attorney-client privilege or the attorney work product doctrine.
								(2)Charging
				decisions
								(A)In
				generalIn any Federal investigation or criminal or civil
				enforcement matter, including any form of administrative proceeding or
				adjudication, an agent or attorney of the United States shall not consider any
				conduct described in subparagraph (B) in—
									(i)making a civil or
				criminal charging or enforcement decision relating to an organization, or a
				current or former employee, officer, director, or agent of such organization;
				or
									(ii)determining
				whether an organization, or a current or former employee, officer, director, or
				agent of such organization, is cooperating with the Government.
									(B)ConductThe
				conduct described in this subparagraph is—
									(i)the good faith
				assertion of the protection of the attorney-client privilege or attorney work
				product doctrine;
									(ii)the provision of
				counsel to, or contribution to the legal defense fees or expenses of, a current
				or former employee, officer, director, or agent of an organization;
									(iii)the good faith
				entry into, or existence of, a bona fide joint defense, information sharing, or
				common interest agreement between an organization and a current or former
				employee, officer, director, or agent of such organization, or among its
				current or former employees, officers, directors, or agents;
									(iv)except as
				provided in subsection (f), the sharing of relevant information in anticipation
				of or in response to an investigation or enforcement matter between an
				organization and a current or former employee, officer, director, or agent of
				such organization, or among its current or former employees, officers,
				directors, or agents; or
									(v)the failure to
				terminate the employment or affiliation of or otherwise sanction any employee,
				officer, director, or agent of that organization because of the decision by
				that employee, officer, director, or agent to exercise personal constitutional
				rights or other legal protections in response to a Government request.
									(3)Demands and
				requestsIn any Federal investigation or criminal or civil
				enforcement matter, including any form of administrative proceeding or
				adjudication, an agent or attorney of the United States shall not demand or
				request an organization, or a current or former employee, officer, director, or
				agent of such organization, to refrain from the conduct described in paragraph
				(2)(B).
							(c)InapplicabilityNothing
				in this section shall be construed to prohibit an agent or attorney of the
				United States from requesting or seeking any communication or material
				that—
							(1)the agent or
				attorney would not reasonably know is subject to a claim of attorney-client
				privilege or attorney work product; or
							(2)the agent or
				attorney reasonably believes is not entitled to protection under the
				attorney-client privilege or attorney work product doctrine.
							(d)Voluntary
				disclosures
							(1)In
				generalNothing in this section may be construed to prohibit an
				organization from making, or an agent or attorney of the United States from
				accepting, a voluntary and unsolicited offer to waive the protections of the
				attorney-client privilege or attorney work product doctrine.
							(2)Consideration
				in charging decisionsAn agent or attorney of the United States
				shall not consider the privileged or otherwise protected nature of the material
				voluntarily provided in conformance with the terms of paragraph (1), or any
				material redacted therefrom, in—
								(A)making a civil or
				criminal charging or enforcement decision relating to an organization, or a
				current or former employee, officer, director, or agent of such organization;
				or
								(B)determining
				whether an organization, or a current or former employee, officer, director, or
				agent of such organization, is cooperating with the Government.
								(3)Other
				considerationSubject to the limitations under subsection (b), an
				agent or attorney of the United States may consider a voluntary disclosure
				described in paragraph (1) for any other purpose that is otherwise
				lawful.
							(e)Not To affect
				examination or inspection access otherwise permittedThis section
				does not affect any other Federal statute that authorizes, in the course of an
				examination or inspection, an agent or attorney of the United States to require
				or compel the production of attorney-client privileged material or attorney
				work product.
						(f)Charging
				decisions not To include decisions To charge under independent
				prohibitionsSubsection (b)(2) shall not be construed to prohibit
				charging an organization, or a current or former employee, officer, director,
				or agent of such organization, for conduct described in clause (ii), (iii), or
				(iv) of subparagraph (B) of that subsection under a Federal law which makes
				that conduct in itself an
				offense.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 201 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						3014. Preservation of
				fundamental legal protections and rights in the context of investigations and
				enforcement matters regarding
				organizations.
					
					.
			
